UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7346



CALVIN G. GRAY,

                                            Plaintiff - Appellant,

          versus


WEXFORD HEALTH SOURCES, INCORPORATED, (CEO’s &
Owners), et al, in their official capacities
as hired former medical contractors to the
Mount Olive Correctional Complex, and each CEO
and owner in his/her individual capacity as a
private citizen; ESSA ABDULLA, et al, in his
official capacity as former Medical Director/
Doctor at Mount Olive Correctional Complex,
for Wexford Health Sources, and in his indi-
vidual capacity as a private citizen; CAPSTONE
PHARMACY SERVICES, et al, (CEO’s & Owners) in
their   official   capacities   as   Medication
Providers,   contracted   by   Wexford   Health
Sources, to provide Doctor ordered medications
to inmates at the Mount Olive Correctional
Complex, and each CEO and Owner in his/her
individual capacity as a private citizen;
CORRECTIONAL   MEDICAL   SERVICES,   (CEO’s   &
Owners), et al, in their official capacity as
hired contractor to the Mount Olive Correc-
tional Complex, and each CEO and owner in his/
her individual capacity as a private citizen;
GEORGE TRENT, et al, in his official capacity
as former Warden of the Mount Olive Correc-
tional Complex, in his individual capacity as
a private citizen; SUBHASH GAJENDRAGADKAR, et
al, in his official capacity as medical doctor
at Mount Olive Correctional Complex, for
Correctional Medical Services, and in his
individual capacity as a private citizen,

                                           Defendants - Appellees,
          and


STEPHEN BLACKE, et al, in his official capac-
ity as former Medical Administrator at Mount
Olive Correctional Complex, for Wexford Health
Sources, and in his individual capacity as a
private citizen; JOHN AUSTIN, et al, in his
official capacity as former Medical Director/
Doctor at Mount Olive Correctional Complex,
for Wexford Medical Sources, and in his
individual capacity as a private citizen; JOHN
DOE ROSS, et al, in his official capacity as
former Medical Director/Doctor at Mount Olive
Correctional Complex, for Wexford Medical
Sources, and in his individual capacity as a
private citizen; JOHN DOE HEDAYATI, et al, in
his official capacity as former Medical
Director/Doctor at Mount Olive Correctional
Complex, for Wexford Medical Sources, and in
his individual capacity as a private citizen;
JOHN DOE HELMS, et al, in his official
capacity as former Medical Administrator/
Consultant at Mount Olive Correctional Com-
plex, for Wexford Medical Sources, and in his
individual capacity as a private citizen; JOHN
DOE WHITE, et al, in his official capacity as
current Regional Director of Correctional Med-
ical Services, contractor to provide medical
services to Mount Olive Correctional Complex,
and in his individual capacity as a private
citizen; JOHN DOE, et al, in his official
capacity as current Medical Director/Doctor at
Mount Olive Correctional Complex, Correctional
Medical Services and in his individual capac-
ity as a private citizen; NICHOLAS HUN, et al,
in his official capacity as former Commis-
sioner of the Mount Olive Correctional Com-
plex, and in his individual capacity as a
private citizen; MICHAEL COLEMAN, et al, in
his official capacity as Associate Warden of
Operations at the Mount Olive Correctional
Complex and current Deputy Warden, and in his
individual capacity as a private citizen;
TERESA WAID, et al, in her official capacity
as Associate Warden of Treatment at the Mount
Olive Correctional Complex, and in his indi-
vidual capacity as a private citizen; ALVAREZ

                      2
PAZ, et al, in his official capacity as Medi-
cal Director at Mount Olive Correctional
Complex, for Correctional Medical Services,
and in his individual capacity as a private
citizen; ROY WHITE, et al, in his official
capacity as current Regional Director for
Correctional Medical Services, contractor to
provide medical services to Mount Olive
Correctional Complex, and in his individual
capacity as a private citizen; HOWARD PAINTER,
et al, in his official capacity as Warden of
the Mount Olive Correctional Complex, and in
his individual capacity as a private citizen,

                                                        Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CA-97-1247-5)


Submitted:   July 31, 2001               Decided:   August 21, 2001


Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin G. Gray, Appellant Pro Se. Michael Thomas Cimino, Karen
M.R. Weber, William J. Powell, JACKSON & KELLY, Charleston, West
Virginia; Richard D. Owen, GOODWIN & GOODWIN, Charleston, West
Virginia; Mark Sheridan Brennan, David Ernest Boelzner, WRIGHT,
ROBINSON, OSTHIMER & TATUM, Richmond, Virginia; George John Joseph,
BAILEY & WYANT, P.L.L.C., Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Calvin G. Gray appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    Gray v. Wexford Health Sources, Inc., No. CA-

97-1247-5 (S.D.W. Va. Sept. 13, 2000).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  4